Citation Nr: 0610152	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbodorsosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the RO that, in 
part, denied a disability rating in excess of 20 percent for 
service-connected degenerative arthritis of the 
lumbodorsosacral spine. 

In May 2004, the veteran testified during a hearing before RO 
personnel.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative when further action, on their part, is 
required.


REMAND

Under current rating criteria the veteran's back disability 
can be evaluated on the basis of its orthopedic and 
neurologic manifestations.  General Rating Formula for 
Diseases and Injuries of the Spine, Note (1), 38 C.F.R. 
§ 4.71a (2005).

The veteran's representative argues that the veteran has not 
been afforded a VA neurologic examination and that the case 
should be remanded for that purpose.  The record shows that 
the veteran underwent a VA examination in August 2005.  This 
examination contained some neurologic findings, but not all 
of the information needed to evaluate his claim.  For 
instance, outpatient treatment records show that the veteran 
has what was described as mild to moderate peripheral 
neuropathy.  The VA examination did not report whether 
peripheral neuropathy was present, or if present, whether it 
was related to the service connected back disability.

On the recent VA examination the veteran reported treatment 
by an outside physician, a chiropractor, and that he 
occasionally participated in physical therapy.  The claims 
folder contains no treatment records dated after September 
2002.  VA has an obligation to obtain relevant records 
identified by the veteran.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  Ask the veteran to identify all 
sources of treatment for his back 
disability since September 2002.  Take 
the necessary steps to obtain records of 
this treatment.

2.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service connected lumbosacral spine 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the 
physician(s) designated to examine the 
veteran, and the report of the 
examination(s) or addendum should note 
review of the claims folder.  

The neurological examiner should identify 
all current neurological symptoms 
associated with the veteran's low back 
disability.  The examiner should specify 
the nerves involved, note whether there 
is associated atrophy, or weakness, and 
express an opinion as to the severity of 
the disability for each nerve involved.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine or whether the 
spine is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due 
to nerve stretching.

The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
lumbosacral and dorsal spines.  If pain 
on motion is present, the examiner should 
indicate at which point pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any other symptoms noted 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The orthopedic examiner should comment 
upon the existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also render specific 
findings as to whether there is listing 
of the whole spine to one side, and 
whether the Goldthwaite's sign is 
positive; and whether there is any 
abnormal spine contour (such as 
scoliosis, reverse lordosis, or abnormal 
kyphosis).

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

2.  If the veteran fails to report to any 
scheduled examination(s), the AMC or RO 
should obtain and associate with the 
record a copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

3.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected 
lumbodorsosacral spine disability. 

5.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC) that includes citation to all 
additional legal authority considered-to 
include the revised applicable criteria 
for intervertebral disc syndrome, and for 
diseases and injuries of the spine-
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

